Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The most pertinent prior art of record is the Kawasaki et al ‘634 reference.  Kawasaki et al ‘634 discloses a lure comprising: a body, having a first body part and a second body part (figure 6), a structure in which the first and second halves are coupled together, and an interior cavity 58; and a rod 54 bridging the first body part and the second body part in the interior cavity (para. # 58), the rod 54 has a rod portion.   However, Kawasaki et al ‘634 fails to teach or fairly suggest “…………………. a flange portion connected to a first end of the rod portion, and a projecting portion projecting from the flange portion to an opposite side of the rod portion, the first body part having an inner surface and a rod hole on the inner surface thereof, the second body part having an inner surface and a base projecting from the inner surface thereof, surface thereof,…………………………… and a receiving hole recessed from the surface of the base, and a second end of the rod portion being inserted into the rod hole, the projecting portion being inserted into the receiving hole, and the flange portion being in contact with the base.” as claimed in independent claim 1.
Claims 2-8 depend on independent claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Naumovitz ‘893 discloses a lure which is similar to applicant’s invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS M SEMBER/Primary Examiner, Art Unit 2875